Order, Family Court, New York County (Arlene D. Goldberg, J.), entered June 29, 2004, which, in an “expanded” determination, inter alia, granted the father’s petition for custody of the subject children on the condition that he reside within 40 miles of the New York metropolitan area where respondent mother resides, unanimously modified, on the law and the facts, the father’s petition for custody denied and custody restored to the mother, the order affirmed insofar as it directed the mother not to make any negative comments to the children about the father or the custody award and further directed the mother not to permit Pam S. to have any contact with the children, without costs or disbursements, and the matter remanded to Family Court for further proceedings pursuant to Family Court Act § 656. Appeal from order, same court and Judge, entered May 22, 2004, which, inter alia, awarded custody to petitioner father, unanimously dismissed, without costs or disbursements, as superseded by the appeal from the order entered June 29, 2004. Appeal from order, same court and Judge, entered May 22, 2004, which, inter alia, denied respondent mother’s motion to reopen the fact-finding hearing on the ground of newly discovered evidence, unanimously dismissed, without costs or disbursements, *325as academic. Appeal from order, same court and Judge, entered July 1, 2004, which, inter alia, ordered that respondent mother have 24-hour supervised visitation, unanimously dismissed, without costs or disbursements, as academic. Appeal from order, same court and Judge, entered June 4, 2004, directing that respondent mother have monitored telephone calls with the children which neither party shall tape, unanimously dismissed, without costs or disbursements, as abandoned.